UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10155 AMERICAN CENTURY VARIABLE PORTFOLIOS II, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 12-31-2013 ITEM 1. REPORTS TO STOCKHOLDERS. ANNUAL REPORT DECEMBER 31, 2013 VP Inflation Protection Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 9 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Notes to Financial Statements 23 Financial Highlights 31 Report of Independent Registered Public Accounting Firm 32 Management 33 Additional Information 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By David MacEwen, Co-Chief Investment Officer Slow Growth Led to Muted Inflation Despite the continuation of the Federal Reserve’s (the Fed’s) low interest rate and bond-buying strategies designed to spark economic growth (and, ultimately, inflation), U.S. economic expansion remained relatively modest overall during 2013. In conjunction with limited global growth, inflationary pressures remained largely contained, and inflation-sensitive assets, including Treasury inflation-protected securities (TIPS), generally declined in value. Muted inflation wasn’t the only obstacle facing TIPS investors during 2013. It was a challenging year for U.S. government bond investors in general, as yields on Treasury notes and bonds increased sharply. Investors expected improvements in certain economic sectors (particularly housing and the labor market) to trigger tapering in the Fed’s long-standing quantitative easing (QE) program, despite uncertainties about whether the economy was strong enough to withstand tapering. Fed’s Taper Talk Triggered Treasury Sector Sell-Off The Fed validated investor speculation about QE changes last spring, hinting it may begin tapering its $85 billion monthly bond purchases later in the year (the financial markets focused on September) if the economy and labor markets continued to improve. This “taper talk” rattled the fixed income market (where QE had helped suppress yields at historically low levels), driving yields higher and triggering a widespread sell-off. Volatility was greatest among less-liquid and longer-duration (greater price sensitivity to interest rate changes) securities, including TIPS. At the same time, weak inflation data and declining long-term inflation expectations weighed on inflation-indexed bonds. Although the Fed surprised the financial markets with its September announcement of a taper delay, improving economic data in the fourth quarter suggested the delay would be short-lived. In December, the Fed announced it would reduce its monthly bond buying by $10 billion, starting in January 2014. The prospect of reduced Fed bond buying tempered long-term inflation expectations. But the massive expansion of the Fed’s balance sheet since 2008, along with the Fed’s ongoing low interest rate policy, ultimately may lead to higher inflation. U.S. Fixed-Income Total Returns For the 12 months ended December 31, 2013 Barclays U.S. Bond Market Indices Barclays U.S. Treasury Bellwethers Corporate High-Yield 7.44% 10-Year Note -7.81% MBS (mortgage-backed securities) -1.41% 3-Month Bill 0.08% Corporate (investment-grade) -1.53% Aggregate (multi-sector) -2.02% Treasury -2.75% Treasury Inflation Protected Securities (TIPS) -8.61% 2 Performance Total Returns as of December 31, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class II AIPTX -8.48% 4.93% 4.11% 4.25% 12/31/02 Barclays U.S. Treasury Inflation Protected Securities (TIPS) Index — -8.61% 5.63% 4.84% 5.17% — Class I APTIX -8.21% 5.19% — 4.66% 5/7/04 The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2003 Total Annual Fund Operating Expenses Class I Class II 0.48% 0.73% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Portfolio Commentary Portfolio Managers: Bob Gahagan, Brian Howell, Jim Platz, Hando Aguilar, and Jeff Houston Performance Summary VP Inflation Protection declined -8.48%* for the 12 months ended December 31, 2013. The portfolio’s benchmark, the Barclays U.S. Treasury Inflation Protected Securities (TIPS) Index, declined -8.61% for the same time period. Fund returns reflect operating expenses, while benchmark returns do not. The portfolio’s absolute performance reflected the challenging environment for TIPS, including subdued inflation and rising Treasury yields. The portfolio’s outperformance versus the benchmark was due to better relative results from the portfolio’s non-benchmark securities (held in the portfolio but not in the benchmark). Market Backdrop The headline inflation rate remained well below the Federal Reserve’s (the Fed’s) target level throughout the year, providing plenty of room for the central bank to maintain its accommodative monetary policies—policies that eventually may trigger higher inflation than what currently is priced into the financial markets. Specifically, the Fed continued its $85 billion monthly bond-buying program, known as quantitative easing (QE), and kept short-term interest rates at the ultra-low range of 0.00% to 0.25%. But as the period progressed, it became increasingly evident the central bank was contemplating winding down QE, which in the wake of the financial crisis had helped drive down Treasury yields to record lows and support broad financial market gains. Although overall economic growth remained subpar, improvements in select indicators ultimately provided a catalyst for the Fed to announce it would begin tapering QE in January 2014. Despite continued Fed bond buying throughout the period, all investment-grade bond sectors posted negative returns in the improving economy/taper-anticipation environment. TIPS underperformed nominal Treasuries and the broad investment-grade bond market primarily due to the market’s general preference for higher-yielding, higher-risk securities; TIPS’s less-liquid and longer-duration (greater price sensitivity to interest rate changes) characteristics; the absence of significant current inflation pressures; and declining longer-term inflation expectations. Inflation Backdrop Overall, current U.S. inflation, as measured by the Consumer Price Index (CPI), remained muted during the 12-month period, providing little support to TIPS. At the end of December 2013, the 12-month headline inflation rate was 1.5%, below the Fed’s long-term target rate of 2% and lower than the 1.7% annual inflation rate at the end of 2012. *All fund returns referenced in this commentary are for Class II shares. 5 Global commodity prices, which influence the inflation rate, declined slightly during 2013. But oil prices were mixed, with Brent crude starting and ending the period at $111 a barrel and West Texas Intermediate (WTI) crude futures advancing from $92 a barrel at the end of 2012 to $98 at the close of 2013. Subpar growth and muted current inflation also led to declining longer-term inflation expectations. Specifically, the 10-year breakeven rate (the yield difference between 10-year TIPS and nominal 10-year Treasuries) narrowed from 2.45 percentage points at the end of December 2012 to 2.23 percentage points at the end of 2013. Theoretically, this rate indicates the market’s expectations for inflation for the next 10 years and also reflects the inflation rate required for TIPS to outperform nominal Treasuries during that period. Portfolio Positioning IRS portfolio diversification regulations for insurance products limit the portfolio’s TIPS exposure to a maximum of 55%. As of December 31, 2013, the portfolio’s TIPS exposure was 52%. The remainder of the portfolio included non-dollar inflation-linked bonds (hedged against currency fluctuations) and investment-grade corporate and mortgage securities. Although these sectors generally declined for the 12-month period, they outperformed TIPS and helped account for the portfolio’s better results relative to the all-TIPS benchmark. In an effort to maintain maximum portfolio inflation protection without investing further in TIPS, we used inflation “swaps” to create an inflation-linked “overlay” for the non-inflation-linked securities. Inflation swaps are fixed-maturity instruments, negotiated through a counterparty (investment bank), that return the rate of inflation (CPI). All swaps bear counterparty credit risk, but American Century Investments applies stringent controls and oversight with regard to counterparty credit risk. This strategy contributed to the portfolio’s better relative results, primarily because we used corporate and higher-yielding mortgage securities as the counterparts to the swap agreements, and these securities generally outperformed TIPS. Outlook Although inflation was tame throughout 2013, we believe longer-term inflation threats remain intact, including growing federal debt, relatively low interest rates, and ongoing, albeit slightly reduced, Fed bond buying. We believe these factors, combined with an improving economic environment, eventually may trigger higher inflation than currently is priced into the bond market. This underscores, in our view, the importance of securing potential long-term inflation protection through investments in TIPS and other inflation-linked securities. 6 Fund Characteristics DECEMBER 31, 2013 Types of Investments in Portfolio % of net assets U.S. Treasury Securities 52.8% Corporate Bonds 16.2% Sovereign Governments and Agencies 16.1% U.S. Government Agency Mortgage-Backed Securities 5.6% Commercial Mortgage-Backed Securities 2.7% Collateralized Mortgage Obligations 1.3% Municipal Securities 0.1% Temporary Cash Investments 5.6% Other Assets and Liabilities (0.4)% Portfolio at a Glance Average Duration (effective) 5.9 years Weighted Average Life 8.4 years 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/13 Ending Account Value 12/31/13 Expenses Paid During Period(1) 7/1/13 - 12/31/13 Annualized Expense Ratio(1) Actual Class I $988.20 0.48% Class II $987.50 0.73% Hypothetical Class I 0.48% Class II 0.73% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 8 Schedule of Investments DECEMBER 31, 2013 Principal Amount Value U.S. Treasury Securities — 52.8% U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/25 U.S. Treasury Inflation Indexed Bonds, 2.00%, 1/15/26 U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/27 U.S. Treasury Inflation Indexed Bonds, 1.75%, 1/15/28 U.S. Treasury Inflation Indexed Bonds, 3.625%, 4/15/28 U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29 U.S. Treasury Inflation Indexed Bonds, 3.875%, 4/15/29 U.S. Treasury Inflation Indexed Bonds, 3.375%, 4/15/32 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/41 U.S. Treasury Inflation Indexed Bonds, 0.75%, 2/15/42 U.S. Treasury Inflation Indexed Bonds, 0.625%, 2/15/43 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16 U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 2.625%, 7/15/17 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/18 U.S. Treasury Inflation Indexed Notes, 2.125%, 1/15/19 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/19 U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20 U.S. Treasury Inflation Indexed Notes, 1.25%, 7/15/20 U.S. Treasury Inflation Indexed Notes, 1.125%, 1/15/21 U.S. Treasury Inflation Indexed Notes, 0.625%, 7/15/21 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/23 U.S. Treasury Inflation Indexed Notes, 0.375%, 7/15/23 TOTAL U.S. TREASURY SECURITIES (Cost $379,046,709) Corporate Bonds — 16.2% AEROSPACE AND DEFENSE — 0.5% L-3 Communications Corp., 5.20%, 10/15/19 Lockheed Martin Corp., 2.125%, 9/15/16 9 Principal Amount Value Lockheed Martin Corp., 4.25%, 11/15/19 United Technologies Corp., 4.875%, 5/1/15 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.5% Daimler Finance North America LLC, 1.875%, 1/11/18 Ford Motor Credit Co. LLC, 2.375%, 1/16/18 Toyota Motor Credit Corp., MTN, 3.30%, 1/12/22 BEVERAGES — 0.7% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Diageo Capital plc, 2.625%, 4/29/23 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 PepsiCo, Inc., 2.75%, 3/1/23 SABMiller Holdings, Inc., 2.45%, 1/15/17 SABMiller Holdings, Inc., 3.75%, 1/15/22 BIOTECHNOLOGY — 0.2% Amgen, Inc., 5.85%, 6/1/17 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.2% Ameriprise Financial, Inc., 4.00%, 10/15/23 Bank of New York Mellon Corp. (The), MTN, 2.50%, 1/15/16 CHEMICALS — 0.4% Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 EI du Pont de Nemours & Co., 4.15%, 2/15/43 LyondellBasell Industries NV, 5.00%, 4/15/19 COMMERCIAL BANKS — 0.6% Bank of Montreal, MTN, 1.45%, 4/9/18 BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 3.15%, 7/15/16 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Fifth Third Bancorp, 4.30%, 1/16/24 Northern Trust Co. (The), MTN, 6.50%, 8/15/18 PNC Funding Corp., 3.625%, 2/8/15 Standard Chartered plc, 5.20%, 1/26/24 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wells Fargo & Co., 5.625%, 12/11/17 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 COMMUNICATIONS EQUIPMENT — 0.2% Apple, Inc., 1.00%, 5/3/18 Apple, Inc., 2.40%, 5/3/23 CC Holdings GS V LLC/ Crown Castle GS III Corp., 3.85%, 4/15/23 Cisco Systems, Inc., 5.90%, 2/15/39 CONSUMER FINANCE — 0.5% American Express Co., 1.55%, 5/22/18 American Express Credit Corp., 1.30%, 7/29/16 Caterpillar Financial Services Corp., MTN, 1.125%, 12/15/14 Caterpillar Financial Services Corp., MTN, 1.25%, 11/6/17 Discover Bank, 2.00%, 2/21/18 10 Principal Amount Value John Deere Capital Corp., MTN, 3.15%, 10/15/21 PNC Bank N.A., 6.00%, 12/7/17 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 2.95%, 11/1/22 DIVERSIFIED FINANCIAL SERVICES — 2.2% Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., MTN, 3.30%, 1/11/23 BNP Paribas SA, MTN, 2.70%, 8/20/18 BNP Paribas SA, MTN, 2.40%, 12/12/18 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 1.75%, 5/1/18 Citigroup, Inc., 4.05%, 7/30/22 General Electric Capital Corp., MTN, 5.00%, 1/8/16 General Electric Capital Corp., MTN, 6.00%, 8/7/19 General Electric Capital Corp., MTN, 4.65%, 10/17/21 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 2.90%, 7/19/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 3.625%, 1/22/23 HSBC Holdings plc, 5.10%, 4/5/21 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 4.50%, 1/24/22 Morgan Stanley, 5.00%, 11/24/25 Morgan Stanley, MTN, 5.95%, 12/28/17 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.7% AT&T, Inc., 5.10%, 9/15/14 AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 British Telecommunications plc, 5.95%, 1/15/18 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Verizon Communications, Inc., 6.10%, 4/15/18 Verizon Communications, Inc., 5.15%, 9/15/23 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 4.70%, 3/15/21 Transocean, Inc., 5.05%, 12/15/16 Transocean, Inc., 3.80%, 10/15/22 FOOD AND STAPLES RETAILING — 0.6% CVS Caremark Corp., 2.75%, 12/1/22 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 2.875%, 4/1/15 Wal-Mart Stores, Inc., 3.25%, 10/25/20 Wal-Mart Stores, Inc., 5.625%, 4/15/41 Walgreen Co., 3.10%, 9/15/22 FOOD PRODUCTS — 0.4% General Mills, Inc., 3.15%, 12/15/21 Kraft Foods Group, Inc., 5.375%, 2/10/20 Unilever Capital Corp., 2.20%, 3/6/19 GAS UTILITIES — 0.7% Energy Transfer Partners LP, 4.15%, 10/1/20 Energy Transfer Partners LP, 3.60%, 2/1/23 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 4.85%, 3/15/44 11 Principal Amount Value Kinder Morgan Energy Partners LP, 5.30%, 9/15/20 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Partners LP, 3.80%, 2/15/15 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES — 0.1% Baxter International, Inc., 3.20%, 6/15/23 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Aetna, Inc., 2.75%, 11/15/22 Express Scripts Holding Co., 3.125%, 5/15/16 Express Scripts Holding Co., 7.25%, 6/15/19 UnitedHealth Group, Inc., 4.25%, 3/15/43 HOUSEHOLD DURABLES — 0.1% Mohawk Industries, Inc., 3.85%, 2/1/23 INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.25%, 12/6/17 INSURANCE — 0.9% Allstate Corp. (The), 4.50%, 6/15/43 American International Group, Inc., 4.875%, 6/1/22 American International Group, Inc., MTN, 5.85%, 1/16/18 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Boeing Capital Corp., 2.125%, 8/15/16 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 ING US, Inc., 2.90%, 2/15/18 Liberty Mutual Group, Inc., 4.25%, 6/15/23 MetLife, Inc., 6.75%, 6/1/16 Metropolitan Life Global Funding I, 3.00%, 1/10/23 Prudential Financial, Inc., MTN, 2.30%, 8/15/18 Prudential Financial, Inc., VRN, 3.24%, 1/2/14 XLIT Ltd., 2.30%, 12/15/18 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 3.50%, 4/15/23 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES — 0.2% Thermo Fisher Scientific, Inc., 3.20%, 3/1/16 MACHINERY — 0.1% Deere & Co., 2.60%, 6/8/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 1.2% 21st Century Fox America, Inc., 6.90%, 8/15/39 Comcast Corp., 6.50%, 11/15/35 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 3.55%, 3/15/15 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 Time Warner Cable, Inc., 8.25%, 2/14/14 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 4.875%, 3/15/20 Viacom, Inc., 4.50%, 3/1/21 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 12 Principal Amount Value METALS AND MINING — 0.4% Barrick North America Finance LLC, 4.40%, 5/30/21 BHP Billiton Finance USA Ltd., 3.25%, 11/21/21 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.75%, 9/20/21 MULTI-UTILITIES — 0.6% CMS Energy Corp., 6.25%, 2/1/20 Constellation Energy Group, Inc., 5.15%, 12/1/20 Dominion Resources, Inc., 6.40%, 6/15/18 Duke Energy Corp., 3.55%, 9/15/21 Georgia Power Co., 4.30%, 3/15/42 Sempra Energy, 2.00%, 3/15/14 Sempra Energy, 6.50%, 6/1/16 OIL, GAS AND CONSUMABLE FUELS — 1.4% Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 2.50%, 11/6/22 BP Capital Markets plc, 2.75%, 5/10/23 Chevron Corp., 2.43%, 6/24/20 ConocoPhillips, 4.75%, 2/1/14 ConocoPhillips Co., 2.40%, 12/15/22 EOG Resources, Inc., 2.50%, 2/1/16 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 1.75%, 2/15/17 Petro-Canada, 6.80%, 5/15/38 Petroleos Mexicanos, 3.50%, 1/30/23 Shell International Finance BV, 2.375%, 8/21/22 Statoil ASA, 2.45%, 1/17/23 Talisman Energy, Inc., 3.75%, 2/1/21 Total Capital SA, 2.125%, 8/10/18 PAPER AND FOREST PRODUCTS † International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.6% AbbVie, Inc., 2.90%, 11/6/22 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Mylan, Inc., 2.60%, 6/24/18 Mylan, Inc., 2.55%, 3/28/19 Roche Holdings, Inc., 6.00%, 3/1/19 Sanofi, 1.20%, 9/30/14 Teva Pharmaceutical Finance IV LLC, 2.25%, 3/18/20 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% Boston Properties LP, 3.80%, 2/1/24 Essex Portfolio LP, 3.625%, 8/15/22 HCP, Inc., 5.375%, 2/1/21 Host Hotels & Resorts LP, 3.75%, 10/15/23 Kilroy Realty LP, 3.80%, 1/15/23 ProLogis LP, 4.25%, 8/15/23 Ventas Realty LP/Ventas Capital Corp., 3.25%, 8/15/22 ROAD AND RAIL — 0.3% Burlington Northern Santa Fe LLC, 4.95%, 9/15/41 Canadian National Railway Co., 4.50%, 11/7/43 CSX Corp., 4.25%, 6/1/21 Norfolk Southern Corp., 5.75%, 4/1/18 13 Principal Amount Value Norfolk Southern Corp., 3.85%, 1/15/24 Penske Truck Leasing Co. LP/PTL Finance Corp., 2.875%, 7/17/18 Union Pacific Corp., 2.75%, 4/15/23 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Intel Corp., 2.70%, 12/15/22 SOFTWARE — 0.6% Adobe Systems, Inc., 3.25%, 2/1/15 Intuit, Inc., 5.75%, 3/15/17 Microsoft Corp., 2.125%, 11/15/22 Oracle Corp., 5.75%, 4/15/18 Oracle Corp., 2.50%, 10/15/22 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 4.20%, 4/1/43 Staples, Inc., 4.375%, 1/12/23 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% NIKE, Inc., 2.25%, 5/1/23 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 TOTAL CORPORATE BONDS (Cost $117,645,089) Sovereign Governments and Agencies — 16.1% AUSTRALIA — 0.3% Australia Government Inflation Linked Bond, 4.00%, 8/20/20 AUD CANADA — 0.7% Canadian Government Inflation Linked Bond, 4.25%, 12/1/21 CAD Canadian Government Inflation Linked Bond, 4.25%, 12/1/26 CAD FRANCE — 5.2% France Government Inflation Linked Bond OAT, 1.30%, 7/25/19 EUR France Government Inflation Linked Bond OAT, 2.25%, 7/25/20 EUR France Government Inflation Linked Bond OAT, 1.10%, 7/25/22 EUR France Government Inflation Linked Bond OAT, 1.85%, 7/25/27 EUR GERMANY — 1.6% Deutsche Bundesrepublik Inflation Linked Bond, 1.75%, 4/15/20 EUR Deutsche Bundesrepublik Inflation Linked Bond, 0.10%, 4/15/23 EUR JAPAN — 0.2% Japanese Government CPI Linked Bond, 1.10%, 12/10/16 JPY MEXICO — 0.1% Mexico Government International Bond, MTN, 4.75%, 3/8/44 UNITED KINGDOM — 8.0% United Kingdom Gilt Inflation Linked, 2.50%, 4/16/20 GBP United Kingdom Gilt Inflation Linked, 1.875%, 11/22/22 GBP United Kingdom Gilt Inflation Linked, 2.50%, 7/17/24 GBP United Kingdom Gilt Inflation Linked, 0.25%, 3/22/52 GBP TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $116,825,663) 14 Principal Amount Value U.S. Government Agency Mortgage-Backed Securities — 5.6% FHLMC, 4.50%, 4/1/41 FNMA, 4.50%, 5/1/39 FNMA, 4.00%, 5/1/41 FNMA, 4.00%, 11/1/41 FNMA, 4.00%, 11/1/41 FNMA, 4.00%, 2/1/42 FNMA, 4.00%, 5/1/42 GNMA, 6.00%, 7/20/17 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $40,971,315) Commercial Mortgage-Backed Securities — 2.7% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 1/1/14 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 1/1/14 BB-UBS Trust, Series 2012-SHOW, Class A SEQ, 3.43%, 11/5/36 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 1/1/14 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 1/1/14 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 Irvine Core Office Trust, Series 2013-IRV, Class A2 SEQ, VRN, 3.17%, 1/10/14 JPMorgan Chase Commercial Mortgage Securities Corp., Series 2013-C16, Class AS, 4.52%, 12/15/46 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.49%, 1/11/14 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 1/11/14 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM, VRN, 5.26%, 1/11/14 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $20,210,608) Collateralized Mortgage Obligations(3) — 1.3% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Cendant Mortgage Corp., Series 2003-6, Class A3, 5.25%, 7/25/33 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.65%, 1/1/14 Sequoia Mortgage Trust, Series 2011-1, Class A1, VRN, 4.125%, 1/1/14 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 1/1/14 Sequoia Mortgage Trust, Series 2013-12, Class A1 SEQ, VRN, 4.00%, 1/1/14 15 Principal Amount Value Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 Wells Fargo Mortgage-Backed Securities Trust, Series 2003-17, Class 1A14, 5.25%, 1/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $9,076,146) Municipal Securities — 0.1% Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Texas GO, (Building Bonds), 5.52%, 4/1/39 TOTAL MUNICIPAL SECURITIES (Cost $419,855) Principal Amount/ Shares Value Temporary Cash Investments — 5.6% CRC Funding LLC, 0.01%, 1/2/14 Govco LLC, 0.01%, 1/2/14 (2)(4) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $40,712,519) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $724,907,904) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) AUD USD Deutsche Bank 1/23/14 ) AUD USD Westpac Group 1/23/14 AUD USD Westpac Group 1/23/14 ) USD AUD Barclays Bank plc 1/23/14 USD AUD Westpac Group 1/23/14 USD AUD Westpac Group 1/23/14 CAD USD Barclays Bank plc 1/23/14 CAD USD Deutsche Bank 1/23/14 ) CAD USD UBS AG 1/23/14 USD CAD Deutsche Bank 1/23/14 USD CAD Deutsche Bank 1/23/14 USD CAD Deutsche Bank 1/23/14 ) USD CAD Deutsche Bank 1/23/14 ) USD CAD Deutsche Bank 1/23/14 USD CAD HSBC Holdings plc 1/23/14 CHF USD Barclays Bank plc 1/23/14 ) CHF USD Deutsche Bank 1/23/14 ) 16 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) CHF USD Deutsche Bank 1/23/14 ) USD CHF Barclays Bank plc 1/23/14 ) USD CHF Deutsche Bank 1/23/14 ) USD CHF Deutsche Bank 1/23/14 EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 ) EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 ) EUR USD Deutsche Bank 1/23/14 ) EUR USD Deutsche Bank 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR HSBC Holdings plc 1/23/14 ) GBP USD Barclays Bank plc 1/23/14 GBP USD Barclays Bank plc 1/23/14 GBP USD Barclays Bank plc 1/23/14 GBP USD Barclays Bank plc 1/23/14 GBP USD Barclays Bank plc 1/23/14 USD GBP Barclays Bank plc 1/23/14 ) USD GBP HSBC Holdings plc 1/23/14 ) JPY USD Deutsche Bank 1/23/14 ) USD JPY Barclays Bank plc 1/23/14 USD JPY Barclays Bank plc 1/23/14 USD JPY Barclays Bank plc 1/23/14 USD JPY Westpac Group 1/23/14 USD JPY Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 USD KRW Westpac Group 1/23/14 ) USD KRW Westpac Group 1/23/14 ) USD KRW Westpac Group 1/23/14 ) NOK USD Deutsche Bank 1/23/14 NOK USD Deutsche Bank 1/23/14 USD NOK Deutsche Bank 1/23/14 ) USD NOK Deutsche Bank 1/23/14 ) NZD USD Westpac Group 1/23/14 ) NZD USD Westpac Group 1/23/14 ) USD NZD Westpac Group 1/23/14 ) SEK USD Deutsche Bank 1/23/14 SEK USD Deutsche Bank 1/23/14 SEK USD Deutsche Bank 1/23/14 USD SEK Deutsche Bank 1/23/14 ) USD SEK Deutsche Bank 1/23/14 ) 17 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) USD SEK UBS AG 1/23/14 $ (20,751 ) SGD USD Deutsche Bank 1/23/14 ) SGD USD Deutsche Bank 1/23/14 ) SGD USD Deutsche Bank 1/23/14 ) SGD USD HSBC Holdings plc 1/23/14 ) USD SGD Barclays Bank plc 1/23/14 USD SGD Barclays Bank plc 1/23/14 USD SGD Westpac Group 1/23/14 TWD USD Westpac Group 1/23/14 ) TWD USD Westpac Group 1/23/14 ) USD TWD Westpac Group 1/23/14 USD TWD Westpac Group 1/23/14 USD TWD Westpac Group 1/23/14 ) Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 140 U.S. Treasury 10- Year Notes March 2014 24 U.S. Treasury Long Bonds March 2014 3,079,500 33,954 16 U.S. Treasury Ultra Long Bonds March 2014 2,180,000 25,709 Total Return Swap Agreements Counterparty Notional Amount Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate Termination Date Value Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 1/22/15 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 11/16/16 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 4/1/18 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 12/4/19 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 4/1/22 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 10/23/15 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 1/11/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 4/25/17 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 9/28/17 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 12/21/27 ) ) 18 Notes to Schedule of Investments AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CPI Consumer Price Index EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GNMA Government National Mortgage Association GO General Obligation JPY Japanese Yen KRW South Korea Won MTN Medium Term Note NOK Norwegian Krone NSA Not Seasonally Adjusted NZD New Zealand Dollar SEK Swedish Krona SEQ Sequential Payer SGD Singapore Dollar TWD Taiwanese Dollar USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $9,214,062. Security was purchased pursuant to Rule 144A or Section 4(2) under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $21,504,358, which represented 3.0% of total net assets. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 19 Statement of Assets and Liabilities DECEMBER 31, 2013 Assets Investment securities, at value (cost of $724,907,904) Foreign currency holdings, at value (cost of $179,544) Receivable for capital shares sold Receivable for variation margin on futures contracts Unrealized gain on forward foreign currency exchange contracts Interest receivable Liabilities Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Swap agreements, at value Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized depreciation ) Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value $33,622,510 3,208,153 Class II, $0.01 Par Value See Notes to Financial Statements. 20 Statement of Operations YEAR ENDED DECEMBER 31, 2013 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution fees - Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (see Note 4) Futures contract transactions ) Swap agreement transactions ) Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts Swap agreements Translation of assets and liabilities in foreign currencies ) ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) See Notes to Financial Statements. 21 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2012 Increase (Decrease) in Net Assets December 31, 2013 December 31, 2012 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) From net realized gains: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 22 Notes to Financial Statements December 31, 2013 1. Organization American Century Variable Portfolios II, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. VP Inflation Protection Fund (the fund) is the sole fund issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to pursue long-term total return using a strategy that seeks to protect against U.S. inflation. The fund offers Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Fixed income securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or independent brokers. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. 23 The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 24 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100%. The effective annual management fee for each class for the year ended December 31, 2013 was 0.46%. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended December 31, 2013 totaled $346,787,350, of which $251,534,604 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended December 31, 2013 totaled $922,379,891, of which $658,799,606 represented U.S. Treasury and Government Agency obligations. For the year ended December 31, 2013, the fund incurred net realized gains of $33,989,106 from redemptions in kind. A redemption in kind occurs when a fund delivers securities from its portfolio in lieu of cash as payment to a redeeming shareholder. 25 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2013 Year ended December 31, 2012 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 26 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities U.S Treasury Securities — $383,474,935 — Corporate Bonds — 117,759,144 — Sovereign Governments and Agencies — 117,115,096 — U.S. Government Agency Mortgage-Backed Securities — 40,676,957 — Commercial Mortgage-Backed Securities — 19,847,374 — Collateralized Mortgage Obligations — 9,064,477 — Municipal Securities — 481,862 — Temporary Cash Investments $30,932,522 9,779,982 — $30,932,522 $698,199,827 — Other Financial Instruments Futures Contracts $389,903 — — Forward Foreign Currency Exchange Contracts — $949,296 — $389,903 $949,296 — Liabilities Other Financial Instruments Swap Agreements — ) — Forward Foreign Currency Exchange Contracts — ) — — ) — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations or to gain exposure to the fluctuations in the value of foreign currencies. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation 27 margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased and sold interest rate risk derivative instruments throughout the reporting period, and the instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume. Other Contracts — A fund may enter into total return swap agreements in order to attempt to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets or gain exposure to certain markets in the most economical way possible. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The other contracts derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of December 31, 2013 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts $3,562,842 Interest Rate Risk Receivable for variation margin on futures contracts* Payable for variation margin on futures contracts* — Other Contracts Swap agreements — Swap agreements 7,883,697 *Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. 28 Effect of Derivative Instruments on the Statement of Operations for the Year Ended December 31, 2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies $(1,309,215) Interest Rate Risk Net realized gain (loss) on futures contract transactions (1,810,863) Change in net unrealized appreciation (depreciation) on futures contracts 389,903 Other Contracts Net realized gain (loss) on swap agreement transactions (9,081,400) Change in net unrealized appreciation (depreciation) on swap agreements 1,922,459 $1,003,147 Counterparty Risk — The fund is subject to counterparty risk, or the risk that an institution will fail to perform its obligations to the fund. The investment advisor attempts to minimize counterparty risk prior to entering into transactions by performing extensive reviews of the creditworthiness of all potential counterparties. The fund may also enter into agreements that provide provisions for legally enforceable master netting arrangements to manage the credit risk between counterparties related to forward foreign currency exchange contracts and/or swap agreements. A master netting arrangement provides for the net settlement of multiple contracts with a single counterparty through a single payment in the event of default or termination of any one contract. To mitigate counterparty risk, the fund may receive assets or be required to pledge assets at the custodian bank or with a broker as designated under prescribed collateral provisions. The fund does not offset assets and liabilities subject to master netting arrangements on the Statement of Assets and Liabilities for financial reporting purposes. The fund’s asset derivatives and liability derivatives that are subject to legally enforceable offsetting arrangements as of period end were as follows: Counterparty Gross Amount on Statement of Assets and Liabilities Amount Eligible for Offset Collateral Net Exposure* Assets Barclays Bank plc $428,445 — — Deutsche Bank 124,030 (124,030) — — HSBC Holdings plc (75,681) — — UBS AG 11,277 (11,277) — — Westpac Group 309,863 (92,253) — $217,610 $949,296 — $217,610 Liabilities Bank of America N.A. $3,611,267 — — Barclays Bank plc 5,642,245 (4,848,540) $365,260 Deutsche Bank 216,529 (124,030) — 92,499 HSBC Holdings plc 1,863,494 (75,681) — 1,787,813 UBS AG 20,751 (11,277) — 9,474 Westpac Group (92,253) — — * The net exposure represents the amount receivable from the counterparty or amount payable to the counterparty in the event of default or termination. 29 8. Federal Tax Information The tax character of distributions paid during the years ended December 31, 2013 and December 31, 2012 were as follows: Distributions Paid From Ordinary income Long-term capital gains The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. The reclassifications, which are primarily due to redemptions in kind, were made to capital $33,447,291, undistributed net investment income $(958,220), and undistributed net realized gain $(32,489,071). As of December 31, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments $20,991,605 Gross tax depreciation of investments (17,151,269) Net tax appreciation (depreciation) of investments $3,840,336 Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies $(7,886,525) Net tax appreciation (depreciation) $(4,046,189) Other book-to-tax adjustments $(1,358,403) Undistributed ordinary income — Accumulated long-term gains $18,119,924 Late-year ordinary loss deferral $(1,284,683) The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the realization for tax purposes of unrealized gain (losses) on certain foreign currency exchange contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. Loss deferrals represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 30 Financial Highlights For a Share Outstanding Throughout the Years Ended December 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Begin ing of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) ClassI (8.21)% 0.47% 1.52% 36% 7.55% 0.48% 2.45% 40% 12.09% 0.48% 3.61% 63% — 5.39% 0.49% 2.70% 44% $9.91 — 10.43% 0.49% 2.61% 43% Class II (8.48)% 0.72% 1.27% 36% 7.39% 0.73% 2.20% 40% 11.74% 0.73% 3.36% 63% — 5.12% 0.74% 2.45% 44% $9.91 — 10.22% 0.74% 2.36% 43% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 31 Report of Independent Registered Public Accounting Firm To the Directors of the American Century Variable Portfolios II, Inc. and Shareholders of the VP Inflation Protection Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the VP Inflation Protection Fund (the sole fund comprising the American Century Variable Portfolios II, Inc. (the “Fund”)) at December 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2013 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri February 13, 2014 32 Management Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire on December 31 of the year in which they reach their 75th birthday; provided, however, that on or after January 1, 2022, independent directors shall retire on December 31 of the year in which they reach their 76th birthday. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor).The other directors (more than three-fourths of the total number) are independent. They are not employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS), and do not have any other affiliations, positions or relationships that would cause them to be considered “interested persons” under the Investment Company Act. The directors serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Tanya S. Beder Director Since 2011 Chairman, SBCC Group Inc. (independent advisory services) (2006 to present) 42 CYS Investments, Inc. (specialty finance company) Jeremy I. Bulow Director Since 2011 Professor of Economics, Stanford University, Graduate School of Business (1979 to present) 42 None Ronald J. Gilson Director and Chairman of the Board Since 1995 Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) 42 None Frederick L. A. Grauer Director Since 2008 Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to 2011); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) 42 None 33 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Peter F. Pervere Director Since 2007 Retired 42 Intraware, Inc. (2003 to 2009) Myron S. Scholes Director Since 1980 Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) 42 Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) John B. Shoven Director Since 2002 Professor of Economics, Stanford University (1973 to present) 42 Cadence Design Systems; E x ponent; Financial Engines Interested Director Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 34 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2001 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 35 Additional Information Proxy Voting Policies Descriptions of the principles and policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund are available without charge, upon request, by calling 1-800-378-9878 or visiting the “About Us” page of American Century Investments’ website at americancentury.com. A description of the policies is also available on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates $41,895,461, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended December 31, 2013. The fund hereby designates $5,108,928 as qualified short-term capital gain distributions for purposes of Internal Revenue Code Section 871. 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Variable Portfolios II, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-81035 1402 ITEM 2. CODE OF ETHICS. (a) The registrant has adopted a Code of Ethics for Senior Financial Officers that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. (b) No response required. (c) None. (d) None. (e) Not applicable. (f) The registrant’s Code of Ethics for Senior Financial Officers was filed as Exhibit 12 (a)(1) to American Century Asset Allocation Portfolios, Inc.’s Annual Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005, and is incorporated herein by reference. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. (a)(1) The registrant's board has determined that the registrant has at least one audit committee financial expert serving on its audit committee. (a)(2) Tanya S. Beder, Peter F. Pervere and Ronald J. Gilson are the registrant's designated audit committee financial experts. They are "independent" as defined in Item 3 of Form N-CSR. (a)(3) Not applicable. (b) No response required. (c) No response required. (d) No response required. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were as follows: FY 2012:$38,898 FY 2013:$42,735 (b) Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the registrant’s financial statements and are not reported under paragraph (a) of this Item were as follows: For services rendered to the registrant: FY 2012: $0 FY 2013: $0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2012: $0 FY 2013: $0 (c) Tax Fees. The aggregate fees billed in each of the last two fiscal years for professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning were as follows: For services rendered to the registrant: FY 2012:$0 FY 2013:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2012:$0 FY 2013:$0 (d) All Other Fees. The aggregate fees billed in each of the last two fiscal years for products and services provided by the principal accountant, other than the services reported in paragraphs (a) through (c) of this Item were as follows: For services rendered to the registrant: FY 2012: $0 FY 2013: $0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2012: $0 FY 2013: $0 (e)(1) In accordance with paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X, before the accountant is engaged by the registrant to render audit or non-audit services, the engagement is approved by the registrant’s audit committee. Pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X, the registrant’s audit committee also pre-approves its accountant’s engagements for non-audit services with the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides ongoing services to the registrant, if the engagement relates directly to the operations and financial reporting of the registrant. (e)(2) All services described in each of paragraphs (b) through (d) of this Item were pre-approved before the engagement by the registrant’s audit committee pursuant to paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X. Consequently, none of such services were required to be approved by the audit committee pursuant to paragraph (c)(7)(i)(C). (f) The percentage of hours expended on the principal accountant’s engagement to audit the registrant’s financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountant’s full-time, permanent employees was less than 50%. (g) The aggregate non-audit fees billed by the registrant’s accountant for services rendered to the registrant, and rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the registrant for each of the last two fiscal years of the registrant were as follows: FY 2012:$138,806 FY 2013:$108,600 (h) The registrant’s investment adviser and accountant have notified the registrant’s audit committee of all non-audit services that were rendered by the registrant’s accountant to the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides services to the registrant, which services were not required to be pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. The notification provided to the registrant’s audit committee included sufficient details regarding such services to allow the registrant’s audit committee to consider the continuing independence of its principal accountant. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Registrant’s Code of Ethics for Senior Financial Officers, which is the subject of the disclosure required by Item 2 of Form N-CSR, was filed as Exhibit 12(a)(1) to American Century Asset Allocation Portfolios, Inc.’s Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX-99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Variable Portfolios II, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: February 18, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: February 18, 2014 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: February 18, 2014
